Citation Nr: 0018245	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
urethral strictures with diverticulum.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Initially, the Board notes that the veteran's appeal was 
first before the Board in May 1998.  At that time, it was 
remanded for further development.  Specifically, the Seattle 
RO was directed to obtain additional VA and private treatment 
records identified by the veteran and to afford the veteran a 
VA examination by a urologist.  Review of the record 
indicates that all directed development was accomplished, as 
required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, all additional treatment records identified by 
the veteran, both VA and private, were obtained and 
incorporated into the veteran's claims file.  The veteran was 
also afforded a VA examination in January 1999.

Service connection for urethral strictures was granted in an 
August 1994 rating decision, and a 10 percent evaluation was 
assigned.  The veteran then appealed this initial evaluation.  
During the pendency of this appeal, in a July 1995 Hearing 
Officer decision, the veteran's assigned disability rating 
was increased to 40 percent.  This 40 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's urethral strictures with diverticulum are 
manifested by urinary discharge, for which the veteran wears 
absorbent materials that must be changed frequently, and by 
nocturia and urinary tract infections.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for the 
veteran's urethral strictures with diverticulum have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  Additionally, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).

Here, the veteran's urethral strictures with diverticulum are 
addressed by the schedular criteria applicable to the 
genitourinary system.  See 38 C.F.R. Part 4, § 4.115b.  
Specifically, Diagnostic Code 7518 (Urethra, stricture of) 
provides for rating as voiding dysfunction.  In turn, 
38 C.F.R. Part 4, § 4.115a provides for a 40 percent 
evaluation where there is evidence of urine leakage, 
frequency, or obstructed voiding that requires the wearing of 
absorbent materials which must be changed two to four times a 
day.  A maximum 60 percent evaluation is warranted where 
urine leakage, frequency, or obstructed voiding requires the 
use of an appliance or the wearing of absorbent material that 
must be changed more than four times a day.

Additionally, 38 C.F.R. Part 4, § 4.115a provides for a 10 
percent evaluation where urinary frequency requires daytime 
voiding at intervals between two and three hours or awakening 
to void two times per night.  A 20 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
intervals between one and two hours or awakening to void 
three to four times per night.  A maximum 40 percent 
evaluation is warranted where urinary frequency requires 
daytime voiding at an interval of less than one hour or 
awakening to void five or more times a night.

38 C.F.R. Part 4, § 4.115a also provides for a 10 percent 
evaluation where urinary tract infections require long-term 
drug therapy and a maximum 30 percent evaluation where 
urinary tract infections are recurrent and require either 
drainage or frequent hospitalization and/or continuous 
intensive management.

II.  Factual Background

Medical records from Madigan Army Medical Center (dated from 
July 1979 to October 1983) reflect treatment received by the 
veteran for an eight-year history of stricture disease, which 
was not responsive to multiple dilations and optical 
urethrotomies.  In November 1981, the veteran complained of 
urinary frequency, not being able to empty his bladder 
completely, and slow dribbling.  In September 1983, the 
veteran underwent a patch urethroplasty.

The veteran's October 1993 VA general medical examination 
reflects the veteran's complaints of ongoing problems with 
discomfort with urination, as well as ventral herniation in 
the perineal region.  The veteran also complained of 
incontinence and stated that he had to wear a pad at all 
times to keep from getting his underwear and clothes wet.  
The veteran stated that he had gotten urinary tract 
infections about once a year, which had usually been treated 
with Bactrim.  Recto-genital examination revealed a spongy 
feel that appeared to be a herniation of the ventral urethra 
at the base of the scrotum.  There was also discomfort in 
this region.  The examiner noted that the veteran continued 
to have urinary tract infections once a year and that he 
appeared to have a ventral urethral herniation at the base of 
the scrotum.

Additional medical records from Madigan Army Medical Center 
(dated January 1994 to August 1995) indicate that the veteran 
experienced chronic urine dribbling and a burning sensation 
behind the testicles when he sat or crossed his legs.  There 
was no true dysuria and no hematuria, but the veteran 
reported occasional urge incontinence, approximately one to 
two times a month.  The veteran stated that he got urinary 
tract infections once a year, which were not documented.  The 
veteran took Septra for these infections, which he got from 
his wife who was a nurse.  The assessment was status post 
urethroplasty for urethral stricture, with chronic dribbling 
and burning sensation.

At his RO hearing (conducted in June 1995), the veteran 
testified that because of his incontinence, he used an 
absorbent towel, which had to be changed three to four times 
a day.  (Transcript (T.) at 2).  This leakage had been an 
ongoing problem, and he had used an absorbent towel ever 
since his surgery in 1983.  (T. at 2).  The veteran clarified 
that residual urine would leak out after he had urinated.  
(T. at 3).  The veteran also testified that he had taken 
Bactrim or some other medication on and off for the last 20 
years.  (T. at 4).  Over the past 18 months, he had been on a 
daily maintenance dose of Bactrim.  Id.  The veteran 
indicated that this maintenance program had pretty much 
stopped the urinary tract infections he got.  (T. at 5).  The 
last documented infection had been in January 1994, and 
currently it seemed as though the veteran only got minor 
infections, which involved a clouding of urine and a little 
pain.  Id.  These minor infections had occurred twice in the 
last year.  (T. at 6).  When asked how much residual urine he 
would expel, the veteran estimated that it was from 10 to 15 
"ccs."  Id.  The veteran also stated that he would get this 
spillage anytime he crossed his legs.  (T. at 7).  On 
average, the veteran testified that he urinated at least 
every two hours.  Id.  When asked if he had to wear a pad 24 
hours a day, the veteran responded in the affirmative.  (T. 
at 8).

VA treatment records (dated from March 1996 to April 1997) 
document treatment for an acute urinary tract infection in 
December 1996.  At that time, it was noted that the veteran 
had a history of urethral strictures and that he was on 
chronic Bactrim suppression therapy for recurrent urinary 
tract infections.

A VA examination of the veteran's bladder was conducted in 
June 1997.  At that time, it was noted that the veteran had 
been on Bactrim maintenance prophylaxis from 1983 to December 
1996.  The veteran had then been switched to Doxycycline, 
which he had taken from December 1996 to March 1997.  The 
veteran denied hematuria but complained of chronic dysuria, 
urgency, frequency, with nocturia estimated at two to four 
times per night, although this varied.  The veteran also had 
involuntary micturition with coughing, sneezing, and when he 
crossed his legs or sat for a prolonged period of time.  It 
was noted that the veteran used folded paper towels in his 
undergarments, in order to avoid staining.  These were 
changed frequently to avoid urine odor.  The examiner noted 
that the veteran had preliminary findings that revealed 
urethral narrowing without significant strictures and a 
normal bladder function.  The examiner also noted that the 
veteran's symptoms of urinary urgency and incontinence were 
consistent with the veteran's history.  Urethral narrowing 
was a risk factor for urinary tract infections, and the 
examiner indicated that the veteran's long-term antibiotic 
prophylaxis had recently been discontinued.

An addendum to the June 1997 VA examination indicates that 
the initial diagnosis was unchanged, slight urethral 
narrowing with normal bladder filling.  It was also noted 
that the veteran had surgical residuals with urethral 
diverticulum, which was the cause of his refractory urinary 
incontinence.

A February 1998 entry in the veteran's VA treatment records 
reflects the veteran's report of having had a urinary tract 
infection three to four weeks before, which he had self-
treated with antibiotics.  It was noted that the veteran was 
urologically stable.  A January 1999 entry indicates that the 
veteran was treated for a urinary tract infection.  
Historically, it was noted that the veteran had been taking 
Bactrim to control his urinary tract infections, but this no 
longer helped.  The veteran was placed on Floxin for two 
weeks and instructed to return for follow-up when test 
results were returned.

The veteran's January 1999 VA genitourinary examination 
reflects the veteran's history of urinary tract infections, 
some of which were documented and some of which were self-
treated.  The veteran's chronic complaints consisted of 
urethral urinary discharge, for which the veteran wore a pad.  
This discharge occurred with the veteran crossing his legs, 
changing his position, and on a spontaneous basis as well.  
The veteran also described a post void urinary dribbling.  
The veteran reported nocturia two times a night, and there 
was some diminished caliber of his stream.  The veteran 
indicated that he had last self-treated his urinary symptoms 
in December 1998.  It was noted upon physical examination 
that with a change in the veteran's position, there was 
indeed a drop or two of urine spontaneously expressed from 
the urethral meatis.  The recorded impressions were status 
post patch graft urethroplasty for a bulbar urethral 
stricture; history of recurring urinary tract infections; and 
urethral urinary loss, multi-factoral.  The examiner 
commented that unless the veteran made a concerted effort to 
allow emptying of the urethra through blotting, shaking, 
etc., there would be residual urine that would drain once the 
penis was replaced in the veteran's clothing.  The examiner 
also cautioned against the use of suppressive antibiotics for 
fear of producing a resistant organism.  If the veteran 
developed symptoms of recurrent infection, which he described 
as dysuria, frequency, fever, etc., he should immediately see 
his primary care provider for analysis and treatment.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 60 
percent evaluation is warranted in this instance.

As discussed above, Diagnostic Code 7518 provides for rating 
as voiding dysfunction.  In turn, 38 C.F.R. Part 4, § 4.115a 
provides for a 40 percent evaluation where there is evidence 
of urine leakage, frequency, or obstructed voiding that 
requires the wearing of absorbent materials which must be 
changed two to four times a day.  A maximum 60 percent 
evaluation is warranted where urine leakage, frequency, or 
obstructed voiding requires the use of an appliance or the 
wearing of absorbent material that must be changed more than 
four times a day.

In this regard, the Board acknowledges that the veteran 
testified at his RO hearing that he changed his absorbent 
towel three to four times a day.  As such, given this stated 
number of changes, it would appear that the veteran's 
disability warrants a 40 percent disability rating under the 
above provisions.  However, the Board notes that 
upon VA examination in June 1997, two years after the 
veteran's testimony at his RO hearing, it was indicated that 
the veteran changed his absorbent material frequently.  
Arguably, "frequently" could suggest the changing of 
absorbent materials more than four times a day, which would 
warrant a 60 percent evaluation under the above provisions.

Additionally, the Board notes that discussion of the severity 
of the veteran's disability picture must include 
consideration of other reported symptomatology, specifically 
the veteran's nocturia and urinary tract infections.  
Admittedly, VA regulation prohibits pyramiding, or evaluation 
of the same disability under various diagnoses, see 38 C.F.R. 
§ 4.14, but to reiterate, the veteran's disability picture 
cannot be fully evaluated without consideration of this 
additional symptomatology.

As discussed above, 38 C.F.R. Part 4, § 4.115a provides for a 
10 percent evaluation where urinary frequency requires 
daytime voiding at intervals between two and three hours or 
awakening to void two times per night.  38 C.F.R. Part 4, 
§ 4.115a also provides for a 10 percent evaluation where 
urinary tract infections require long-term drug therapy.  In 
this respect, the Board notes that the record clearly 
indicates that the veteran has nocturia, which he estimated 
occurred between two and four times a night.  The Board also 
notes that the record shows that the veteran was placed on 
long-term antibiotic prophylaxis because of his recurrent 
urinary tract infections.  In practical effect then, given 
these clinical findings, the Board finds evidence to support 
10 percent evaluations for the veteran's urinary frequency 
and urinary tract infections.

As such, upon review of the veteran's symptomatology as a 
whole due to his urethral strictures with diverticulum, 
including voiding dysfunction, urinary frequency, and urinary 
tract infections, the Board finds that the veteran's 
disability picture more nearly approximates the schedular 
criteria required for a 60 percent evaluation under voiding 
dysfunction than that required for a 40 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the February 1995 statement of the case and in the July 1995 
Hearing Officer decision, as he was provided with the 
applicable schedular criteria and informed of the reasons and 
bases for the RO's determinations.

ORDER

A 60 percent disability rating is granted for the veteran's 
urethral strictures with diverticulum, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

